 



EXECUTION COPY
LETTER AMENDMENT

   
Dated as of December 1, 2006

To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Citibank, N.A., as agent
(the “Agent”) for the Lenders
Ladies and Gentlemen:
     We refer to the Five Year Credit Agreement dated as of May 25, 2005 (the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment have the same meanings as specified
in the Credit Agreement.
     It is hereby agreed by you and us as follows:
     The definition of “Consolidated Net Worth” in Section 1.01 of the Credit
Agreement is, effective as of the date of this Letter Amendment, hereby amended
in full to read as follows:
     “Consolidated Net Worth” shall mean as of the date of any determination
thereof the consolidated shareholders equity of the Company and its consolidated
Subsidiaries determined in accordance with GAAP. A “company-obligated minority
interest in subsidiary” associated with a monthly or quarterly income preferred
security (MIPS/QUIPS), or similar security, term income deferrable equity
securities or similar securities, or securities mandatorily convertible into
common stock, will be included in Consolidated Net Worth for purposes of this
definition. Any non-cash effects resulting from the application of Financial
Accounting Standards Board Statement No. 158 will be excluded from Consolidated
Net Worth for purposes of this definition.
     This Letter Amendment shall become effective as of the date first above
written when, and only when, the Agent shall have received counterparts of this
Letter Amendment executed by the undersigned and the Required Lenders or, as to
any of the Lenders, advice satisfactory to the Agent that such Lender has
executed this Letter Amendment. This Letter Amendment is subject to the
provisions of Section 8.01 of the Credit Agreement.
     On and after the effectiveness of this Letter Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

 



--------------------------------------------------------------------------------



 



     The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.
     If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning at least two counterparts of this Letter
Amendment to Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York 10022.
     This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.
     This Letter Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

            Very truly yours,

GOODRICH CORPORATION
      By:           Title: Vice President and Treasurer                     
By:           Title:   Assistant Treasurer        GOODRICH FSC, INC.
      By:           Title: Vice President             

            Agreed as of the date first above written:


CITIBANK, N.A.,


as Agent and as Lender
      By:           Title:           

2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:           Title:                 MERRILL LYNCH BANK USA
      By:           Title:                WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Title:                JPMORGAN CHASE BANK, N.A.
      By:           Title:                BANK OF MONTREAL
      By:           Title:                THE BANK OF NEW YORK
      By:           Title:                CALYON NEW YORK BRANCH
      By:           Title:                NATIONAL CITY BANK
      By:           Title:                CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:           Title:              By:           Title:           

3



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:           Title:                      By:           Title:           
    MELLON BANK, N.A.
      By:           Title:                ROYAL BANK OF SCOTLAND PLC
      By:           Title:             

4